Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1212
                         Lower Tribunal No. 08-17961
                            ________________


                                 Steve Davis,
                                    Appellant,

                                        vs.

                 Elizabeth Lopez, f/k/a Elizabeth Moreno,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Marcia Del Rey,
Judge.

     Gregory M. Ochalek, for appellant.

     Davis Smith & Jean, LLC, Laura Davis Smith and Sonja A. Jean, for appellee.


Before FERNANDEZ, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.